                                     Case 2:20-cv-01275-JCM-BNW Document 15 Filed 08/12/20 Page 1 of 5



                               Eric Roy, Esq.
                           1
                               Nevada Bar No. 11869
                           2   Michael T. Nixon, Esq.
                               Nevada Bar No. 12839
                           3   ERIC ROY LAW FIRM
                               703 South Eighth Street
                           4
                               Las Vegas, Nevada 89101
                           5   T: (702) 423-3333
                               F: (702) 924-2517
                           6   Eric@ericroylawfirm.com
                           7   Attorney for Plaintiff

                           8                                 UNITED STATES DISTRICT COURT

                           9                        DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                     ****
                       10
                               SABINE MOSS, an individual,                      CASE NO: 2:20-cv-01275-JCM-BNW
                       11
                                                  Plaintiff,
                       12      vs.
Las Vegas, Nevada 89101
 703 South Eighth Street




                       13
    Eric Roy Law Firm




                               MUTUAL OF ENUMCLAW INSURANCE
      702.423.3333




                       14      COMPANY;            USAA CASUALTY
                               INSURANCE COMPANY; I through X,
                       15      inclusive,; and ROE CORPORATIONS I
                               through X, inclusive,
                       16
                                                  Defendants.
                       17
                       18      STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANT MUTUAL OF
                                ENUMCLAW INSURANCE COMPANY’S MOTION TO DISMISS PLAINTIFF’S
                       19               COMPLAINT FOR LACK OF PERSONAL JURISDICTION
                                                       (FIRST REQUEST)
                       20
                                        IT IS HEREBY STIPULATED by and between the parties, through their respective
                       21
                               attorneys of record herein:
                       22
                       23               That the time for the parties to respond to Defendant Mutual of Enumclaw Insurance

                       24      Company’s Motion to Dismiss Plaintiff’s Complaint for Lack of Personal Jurisdiction, which

                       25      was filed in U.S. District Court on July 27, 2020, be extended by one week from August 10,

                       26      2020 to August 17, 2020;

                       27               That the time for Mutual of Enumclaw to submit a brief in reply will also be extended
                       28      accordingly.


                                                                              -1-
                                     Case 2:20-cv-01275-JCM-BNW Document 11
                                                                         15 Filed 08/10/20
                                                                                  08/12/20 Page 2 of 5




                           1            No hearing or oral argument on said motion has yet been scheduled.
                           2            This is the first stipulation for extension of time to respond to any motion. That the
                           3   reason for this extension is that each of the parties are currently working on resolving certain
                           4   issues and streamlining the nature of the pending litigation, including a stipulated dismissal
                           5
                               without prejudice and a potential re-filing of the Complaint against the two Defendants in a
                           6
                               jurisdiction that may be more appropriate for this suit.
                           7
                               DATED this 10       th day of August, 2020.           DATED this 10      th day of August, 2020.
                           8
                               ERIC ROY LAW FIRM                                     BREMER WHYTE BROWN &
                           9                                                         O’MEARA LLP
                       10
                                 //s// Michael Nixon                                  //s// Melissa Ingleby
                       11      Eric Roy, Esq.                                        Melissa Ingleby, Esq.
                               Nevada State Bar No. 11869                            Nevada State Bar No. 12935
                       12      Michael T. Nixon, Esq.                                1160 N. Town Center Dr. Ste 250
Las Vegas, Nevada 89101
 703 South Eighth Street




                       13      Nevada State Bar No. 12839                            Las Vegas, Nevada 89144
    Eric Roy Law Firm


      702.423.3333




                               703 South Eighth Street                               (702) 258-6665
                       14      Las Vegas, Nevada 89101                               Attorney for Defendant,
                               (702) 423-3333                                        Mutual of Enumclaw Insurance
                       15
                               Attorney for Plaintiff
                       16
                               DATED this 10       th day of August, 2020.
                       17
                               WILSON, ELSER, MOSKOWITZ,
                       18
                               EDELMAN & DICKER LLP
                       19
                                 //s// Christopher Richardson
                       20      Christopher Richardson, Esq.
                       21      Nevada State Bar No. 9166
                               525 Market Street, 17th Floor
                       22      San Francisco, CA 94105
                               (415) 433-0990
                       23      Attorney for Defendant, USAA Casualty Insurance
                       24
                       25
                               ///
                       26
                               ///
                       27
                               ///
                       28


                                                                               -2-
                                  Case 2:20-cv-01275-JCM-BNW Document 15 Filed 08/12/20 Page 3 of 5




                           1                         ORDER (CASE NO: 2:20-cv-01275-JCM-BNW)
                           2          IT IS HEREBY ORDERED THAT:
                           3          That the time for the parties to respond to Defendant Mutual of Enumclaw Insurance
                           4   Company’s Motion to Dismiss Plaintiff’s Complaint for Lack of Personal Jurisdiction, which
                           5   was filed in U.S. District Court on July 27, 2020, be extended by one week from August 10,
                           6   2020 to August 17, 2020;
                           7          IT IS HEREBY FURTHER ORDERED THAT:
                           8          That the time for Mutual of Enumclaw to submit a brief in reply will also be extended
                           9   accordingly.
                       10                              August
                                      IT IS SO ORDERED this     12,
                                                            ___th   2020.
                                                                  day of August, 2020.
                       11
                       12
                                                                          DISTRICT
                                                                          UNITED   COURTDISTRICT
                                                                                 STATES JUDGE JUDGE
Las Vegas, Nevada 89101
 703 South Eighth Street




                       13
    Eric Roy Law Firm


      702.423.3333




                               DATED this 10 th day of August, 2020.
                       14
                               Submitted by:
                       15
                               ERIC ROY LAW FIRM
                       16
                       17        //s// Michael Nixon
                               Eric Roy, Esq.
                       18      Nevada State Bar No. 11869
                       19      Michael T. Nixon, Esq.
                               Nevada Bar No. 12839
                       20      703 South Eighth Street
                               Las Vegas, Nevada 89101
                       21      Attorney for Plaintiff
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                                                            -3-
                     Case 2:20-cv-01275-JCM-BNW Document 11
                                                         15 Filed 08/10/20
                                                                  08/12/20 Page 4 of 5


.DWULQD7KDR

)URP                                            0LFKDHO1L[RQ
6HQW                                            0RQGD\$XJXVW30
7R                                              .DWULQD7KDR
&F                                              6DELQH0RVV=#SURMHFWVILOHYLQHFRP
6XEMHFW                                         ):0RVVY0XWXDORI(QXPFODZ,QVXUDQFH&RPSDQ\ %:%2








                                                                              
KE&/Ed/>/dzEKd/͗dŚŝƐĞůĞĐƚƌŽŶŝĐƚƌĂŶƐŵŝƐƐŝŽŶ;ŝŶĐůƵĚŝŶŐĂŶǇĨŝůĞƐĂƚƚĂĐŚĞĚŚĞƌĞƚŽͿĐŽŶƚĂŝŶƐŝŶĨŽƌŵĂƚŝŽŶƚŚĂƚŝƐůĞŐĂůůǇƉƌŝǀŝůĞŐĞĚ͕ĐŽŶĨŝĚĞŶƚŝĂů͕ĂŶĚĞǆĞŵƉƚ
ĨƌŽŵĚŝƐĐůŽƐƵƌĞ͘/ƚŝƐŝŶƚĞŶĚĞĚĨŽƌƵƐĞŽŶůǇďǇƚŚĞŝŶĚŝǀŝĚƵĂůŽƌĞŶƚŝƚǇŶĂŵĞĚĂďŽǀĞ͘/ĨǇŽƵĂƌĞŶŽƚƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚŽƌĂŶĞŵƉůŽǇĞĞŽƌĂŐĞŶƚƌĞƐƉŽŶƐŝďůĞĨŽƌ
ĚĞůŝǀĞƌŝŶŐƚŚŝƐŵĞƐƐĂŐĞƚŽƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞŚĞƌĞďǇŶŽƚŝĨŝĞĚƚŚĂƚĂŶǇĚŝƐĐůŽƐƵƌĞ͕ĚŝƐƐĞŵŝŶĂƚŝŽŶ͕ĐŽƉǇŝŶŐ͕ĚŝƐƚƌŝďƵƚŝŽŶ͕ŽƌƚŚĞƚĂŬŝŶŐŽĨĂŶǇĂĐƚŝŽŶŝŶ
ƌĞůŝĂŶĐĞŽŶƚŚĞĐŽŶƚĞŶƚƐŽĨƚŚŝƐĐŽŶĨŝĚĞŶƚŝĂůŝŶĨŽƌŵĂƚŝŽŶŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂƚŝŽŶŝŶĞƌƌŽƌ͕ƉůĞĂƐĞĚĞƐƚƌŽǇŝƚ͕ƌĞŵŽǀĞŝƚĨƌŽŵǇŽƵƌ
ĐŽŵƉƵƚĞƌĂŶĚͬŽƌŶĞƚǁŽƌŬ͕ĂŶĚŝŵŵĞĚŝĂƚĞůǇŶŽƚŝĨǇŵĞďǇĞŵĂŝů͘dŚĂŶŬǇŽƵ͘ZĞĐĞŝƉƚďǇĂŶǇŽŶĞŽƚŚĞƌƚŚĂŶƚŚĞŶĂŵĞĚƌĞĐŝƉŝĞŶƚ;ƐͿŝƐŶŽƚĂǁĂŝǀĞƌŽĨĂŶǇĂƚƚŽƌŶĞǇͲ
ĐůŝĞŶƚ͕ǁŽƌŬƉƌŽĚƵĐƚŽƌŽƚŚĞƌĂƉƉůŝĐĂďůĞƉƌŝǀŝůĞŐĞ͕ƉƌŽƚĞĐƚŝŽŶŽƌĚŽĐƚƌŝŶĞ͘

&ƌŽŵ͗DĞůŝƐƐĂ/ŶŐůĞďǇфŵŝŶŐůĞďǇΛďƌĞŵĞƌǁŚǇƚĞ͘ĐŽŵх
^ĞŶƚ͗DŽŶĚĂǇ͕ƵŐƵƐƚϭϬ͕ϮϬϮϬϰ͗ϭϬWD
dŽ͗DŝĐŚĂĞůEŝǆŽŶфDŝĐŚĂĞůΛĞƌŝĐƌŽǇůĂǁĨŝƌŵ͘ĐŽŵх
^ƵďũĞĐƚ͗ZĞ͗DŽƐƐǀ͘DƵƚƵĂůŽĨŶƵŵĐůĂǁ/ŶƐƵƌĂŶĐĞŽŵƉĂŶǇ;tKϭϰϳϮ͘ϬϬϮͿ

>ŽŽŬƐŐŽŽĚ͊zŽƵŵĂǇƵƐĞŵǇĞͲƐŝŐŶĂƚƵƌĞ͘


Melissa Ingleby
%UHPHU:K\WH%URZQ 2 0HDUD//3_/DV9HJDV19
G
W
I



&ƌŽŵ͗DŝĐŚĂĞůEŝǆŽŶфDŝĐŚĂĞůΛĞƌŝĐƌŽǇůĂǁĨŝƌŵ͘ĐŽŵх
^ĞŶƚ͗DŽŶĚĂǇ͕ƵŐƵƐƚϭϬ͕ϮϬϮϬϰ͗ϬϳWD
dŽ͗DĞůŝƐƐĂ/ŶŐůĞďǇфŵŝŶŐůĞďǇΛďƌĞŵĞƌǁŚǇƚĞ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗DŽƐƐǀ͘DƵƚƵĂůŽĨŶƵŵĐůĂǁ/ŶƐƵƌĂŶĐĞŽŵƉĂŶǇ;tKϭϰϳϮ͘ϬϬϮͿ

    7KLVLVDQH[WHUQDOHPDLO          

^ŽƵŶĚƐŐŽŽĚƚŽŵĞ͘^ĞĞƚŚĞĂƚƚĂĐŚĞĚƉƌŽƉŽƐĞĚ^K͘>ĞƚŵĞŬŶŽǁŝĨǇŽƵǁŽƵůĚůŝŬĞĂŶǇĐŚĂŶŐĞƐ͘





                                                                                     
                     Case 2:20-cv-01275-JCM-BNW Document 11
                                                         15 Filed 08/10/20
                                                                  08/12/20 Page 5 of 5


.DWULQD7KDR

)URP                                            0LFKDHO1L[RQ
6HQW                                            0RQGD\$XJXVW30
7R                                              .DWULQD7KDR
&F                                              6DELQH0RVV=#SURMHFWVILOHYLQHFRP
6XEMHFW                                         ):0RVVY86$$








                                                                              
KE&/Ed/>/dzEKd/͗dŚŝƐĞůĞĐƚƌŽŶŝĐƚƌĂŶƐŵŝƐƐŝŽŶ;ŝŶĐůƵĚŝŶŐĂŶǇĨŝůĞƐĂƚƚĂĐŚĞĚŚĞƌĞƚŽͿĐŽŶƚĂŝŶƐŝŶĨŽƌŵĂƚŝŽŶƚŚĂƚŝƐůĞŐĂůůǇƉƌŝǀŝůĞŐĞĚ͕ĐŽŶĨŝĚĞŶƚŝĂů͕ĂŶĚĞǆĞŵƉƚ
ĨƌŽŵĚŝƐĐůŽƐƵƌĞ͘/ƚŝƐŝŶƚĞŶĚĞĚĨŽƌƵƐĞŽŶůǇďǇƚŚĞŝŶĚŝǀŝĚƵĂůŽƌĞŶƚŝƚǇŶĂŵĞĚĂďŽǀĞ͘/ĨǇŽƵĂƌĞŶŽƚƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚŽƌĂŶĞŵƉůŽǇĞĞŽƌĂŐĞŶƚƌĞƐƉŽŶƐŝďůĞĨŽƌ
ĚĞůŝǀĞƌŝŶŐƚŚŝƐŵĞƐƐĂŐĞƚŽƚŚĞŝŶƚĞŶĚĞĚƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞŚĞƌĞďǇŶŽƚŝĨŝĞĚƚŚĂƚĂŶǇĚŝƐĐůŽƐƵƌĞ͕ĚŝƐƐĞŵŝŶĂƚŝŽŶ͕ĐŽƉǇŝŶŐ͕ĚŝƐƚƌŝďƵƚŝŽŶ͕ŽƌƚŚĞƚĂŬŝŶŐŽĨĂŶǇĂĐƚŝŽŶŝŶ
ƌĞůŝĂŶĐĞŽŶƚŚĞĐŽŶƚĞŶƚƐŽĨƚŚŝƐĐŽŶĨŝĚĞŶƚŝĂůŝŶĨŽƌŵĂƚŝŽŶŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂƚŝŽŶŝŶĞƌƌŽƌ͕ƉůĞĂƐĞĚĞƐƚƌŽǇŝƚ͕ƌĞŵŽǀĞŝƚĨƌŽŵǇŽƵƌ
ĐŽŵƉƵƚĞƌĂŶĚͬŽƌŶĞƚǁŽƌŬ͕ĂŶĚŝŵŵĞĚŝĂƚĞůǇŶŽƚŝĨǇŵĞďǇĞŵĂŝů͘dŚĂŶŬǇŽƵ͘ZĞĐĞŝƉƚďǇĂŶǇŽŶĞŽƚŚĞƌƚŚĂŶƚŚĞŶĂŵĞĚƌĞĐŝƉŝĞŶƚ;ƐͿŝƐŶŽƚĂǁĂŝǀĞƌŽĨĂŶǇĂƚƚŽƌŶĞǇͲ
ĐůŝĞŶƚ͕ǁŽƌŬƉƌŽĚƵĐƚŽƌŽƚŚĞƌĂƉƉůŝĐĂďůĞƉƌŝǀŝůĞŐĞ͕ƉƌŽƚĞĐƚŝŽŶŽƌĚŽĐƚƌŝŶĞ͘

&ƌŽŵ͗ZŝĐŚĂƌĚƐŽŶ͕ŚƌŝƐфŚƌŝƐ͘ZŝĐŚĂƌĚƐŽŶΛǁŝůƐŽŶĞůƐĞƌ͘ĐŽŵх
^ĞŶƚ͗DŽŶĚĂǇ͕ƵŐƵƐƚϭϬ͕ϮϬϮϬϰ͗ϭϭWD
dŽ͗DŝĐŚĂĞůEŝǆŽŶфDŝĐŚĂĞůΛĞƌŝĐƌŽǇůĂǁĨŝƌŵ͘ĐŽŵх͖WŽĚĞƐƚĂ͕:ŽŚŶф:ŽŚŶ͘WŽĚĞƐƚĂΛǁŝůƐŽŶĞůƐĞƌ͘ĐŽŵх
Đ͗ĞƌŝĐфĞƌŝĐΛĞƌŝĐƌŽǇůĂǁĨŝƌŵ͘ĐŽŵх͖:ĞŶŶŝĨĞƌWĂƐĐƵĂůф:ĞŶŶŝĨĞƌΛĞƌŝĐƌŽǇůĂǁĨŝƌŵ͘ĐŽŵх͖
^ĂďŝŶĞDŽƐƐϲϯϰϭϭϴΛƉƌŽũĞĐƚƐ͘ĨŝůĞǀŝŶĞ͘ĐŽŵ
^ƵďũĞĐƚ͗Z͗DŽƐƐǀ͘h^

&ĞĞůĨƌĞĞƚŽĂĨĨŝǆŵǇĞͲƐŝŐŶĂƚƵƌĞ͘dŚĂŶŬǇŽƵ

&ƌŽŵ͗DŝĐŚĂĞůEŝǆŽŶ΀ŵĂŝůƚŽ͗DŝĐŚĂĞůΛĞƌŝĐƌŽǇůĂǁĨŝƌŵ͘ĐŽŵ΁
^ĞŶƚ͗DŽŶĚĂǇ͕ƵŐƵƐƚϭϬ͕ϮϬϮϬϰ͗ϬϴWD
dŽ͗ZŝĐŚĂƌĚƐŽŶ͕ŚƌŝƐфŚƌŝƐ͘ZŝĐŚĂƌĚƐŽŶΛǁŝůƐŽŶĞůƐĞƌ͘ĐŽŵх͖WŽĚĞƐƚĂ͕:ŽŚŶф:ŽŚŶ͘WŽĚĞƐƚĂΛǁŝůƐŽŶĞůƐĞƌ͘ĐŽŵх
Đ͗ĞƌŝĐфĞƌŝĐΛĞƌŝĐƌŽǇůĂǁĨŝƌŵ͘ĐŽŵх͖:ĞŶŶŝĨĞƌWĂƐĐƵĂůф:ĞŶŶŝĨĞƌΛĞƌŝĐƌŽǇůĂǁĨŝƌŵ͘ĐŽŵх͖
^ĂďŝŶĞDŽƐƐϲϯϰϭϭϴΛƉƌŽũĞĐƚƐ͘ĨŝůĞǀŝŶĞ͘ĐŽŵ
^ƵďũĞĐƚ͗Z͗DŽƐƐǀ͘h^


>(;7(51$/(0$,/@

ŚƌŝƐ͕

/ŶƚŚĞŝŶƚĞƌŝŵ͕ƉůĞĂƐĞƐĞĞƚŚĞĂƚƚĂĐŚĞĚ^KƚŽĞǆƚĞŶĚƚŚĞďƌŝĞĨŝŶŐĚĞĂĚůŝŶĞĨŽƌŶƵŵĐůĂǁ͛ƐDd͘/ĂŵĂǁĂŝƚŝŶŐ
ĐŽŵŵĞŶƚƐŽƌĂƉƉƌŽǀĂůĨƌŽŵDƐ͘/ŶŐůĞďǇ͘WůĞĂƐĞůĞƚŵĞŬŶŽǁǇŽƵƌƚŚŽƵŐŚƚƐŽŶƚŚĞƐĂŵĞ͘



                                                                                     
